DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 27 March 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 April 2019 and 26 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claim 12, Applicant provides the claim limitation, “the one or more processors are further programmed to:… impose the grasp success probability distribution determined in (I) on at least a second simulation experiment for the robot grasping the object using the first set of candidate grasp locations”, however the written description fails to teach what is meant by “impose the grasp success probability” and therefore claim 12 is rejected under this section.  It is noted wherein similar language is provided in paragraphs 0042-0043 of Applicant’s disclosure, wherein “imposing (263), by processor(s) (3), the determined (260) grasp success probability distribution…” however the written description fails to describe in such full, clear, concise and exact terms what is meant and/or involved with “imposing” such that one skilled in the art would be able to understand the metes and bounds of the claim limitation. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 13-16, these claims are either directly or indirectly dependent upon independent claim 12, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 14, Applicant provides the claim limitation, “the one or more processors are further programmed to: (V) determine a maximum log likelihood of success for each of the at least a second set of assigned grasp locations based on the 
Regarding claims 15-16, these claims are either directly or indirectly dependent upon claim 14, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 17, Applicant provides the limitation, “assign a hyper-parameter of a machine learning model…”, however, the term “hyper-parameter” is ambiguous and the written description fails to teach the metes and bounds of this limitation.  Specifically, Applicant discloses in paragraph 0046 of the disclosure, wherein “’hyper-parameter’ means one or more settings that can be tuned to control the behavior of a machine learning algorithm” and “is representative of a simulated grasp quality for the at least second simulation experiment”.  Even in light of this definition, the application fails to further disclose any detail about the mentioned settings, how and in which element of the system the mentioned “machine learning algorithm” is implemented and controlled or how the settings would be representative of the grasp quality of the simulation experiment.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 18, this claim is dependent upon claim 17, and therefore is also rejected under this section for at least its dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 12, Applicant provides the claim limitation, “the one or more processors are further programmed to:… impose the grasp success probability distribution determined in (I) on at least a second simulation experiment for the robot grasping the object using the first set of candidate grasp locations”, however based on the currently provided claim language, it is unclear what is meant by “impose the grasp success probability” and therefore claim 12 is rejected under this section.  Specifically, it is unclear based on the currently provided claim language, what the metes and bounds of “impose the grasp success probability distribution” encompass and therefore claim 12 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 13-16, these claims are either directly or indirectly dependent upon independent claim 12, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 14, Applicant provides the claim limitation, “the one or more processors are further programmed to: (V) determine a maximum log likelihood of success for each of the at least a second set of assigned grasp locations based on the grasp success probability distribution determined in (I); and (VI) determine at least a second set of candidate grasp locations based on maximum log likelihood of success values respectively determined in (V) for each of the at least a second set of assigned grasp locations.”  However, based on Applicant’s currently provided claim language, it is 
Regarding claims 15-16, these claims are either directly or indirectly dependent upon claim 14, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 17, Applicant provides the limitation, “assign a hyper-parameter of a machine learning model…”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the term “hyper-parameter” encompass, and therefore claim 17 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 18, this claim is dependent upon claim 17, and therefore is also rejected under this section for at least its dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft et al., “Automatic Grasp Generation and Improvement for Industrial Bin-Picking” (Jan. 1, 2014, hereinafter Kraft).
Regarding claim 8, Kraft discloses a system for training an object picking robot with real and simulated grasp performance data, comprising: one or more memory devices; and one or more processors in communication with the one or more memory devices and the object picking robot (Figure 1; at least as in Page 157, “A simulation framework for automatically generating a set of robust grasps…A process for refining priorities through learning from prior real world experiences…An experimental evaluation of these processes using two different bin picking systems”; and Page 168, “The first platform is shown in Fig. 1a and is comprised of a Kuka Kr5 (robot)…The second platform (shown in Fig. 1b) uses a Kuka Kr30HA” (robot)), wherein the one or more processors are programmed to: 
(a) assign a plurality of grasp locations on an object based on known or estimated physical properties of the object (at least as in Page 157, “A simulation framework for automatically generating a set of robust grasps; and Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a heuristic for grasp sampling is utilized);
by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a dynamic simulator is utilized); 
(c) evaluate, based on a first set of simulation data from the first simulation experiment, a simulated object grasp quality of the robot grasping for each of the first set of assigned grasp locations (at least as in Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein several quality metrics are utilized); 
(d) determine a first set of candidate grasp locations on the object based on data representative of a simulated grasp quality obtained in (c) (at least as in Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a grasp filtering approach is utilized which ensures that the object is well covered with grasps); and 
(e) evaluate, based on a first set of sensor data from a first actual experiment for the robot grasping the object using each of the first set of candidate grasp locations, an actual object grasp quality of the robot grasping for the each of the first set of candidate 
Regarding claim 19, Kraft discloses a non-transitory computer-readable storage medium storing processor-executable instructions for training an object picking robot with real and simulated grasp performance data, wherein, when executed by one or more processors (Figure 1; at least as in Page 157, “A simulation framework for automatically generating a set of robust grasps…A process for refining priorities through learning from prior real world experiences…An experimental evaluation of these processes using two different bin picking systems”; and Page 168, “The first platform is shown in Fig. 1a and is comprised of a Kuka Kr5 (robot)…The second platform (shown in Fig. 1b) uses a Kuka Kr30HA” (robot)), the processor- executable instructions cause the one or more processors to: 
 (a) assign a plurality of grasp locations on an object based on known or estimated physical properties of the object (at least as in Page 157, “A simulation framework for automatically generating a set of robust grasps; and Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a heuristic for grasp sampling is utilized);
by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a dynamic simulator is utilized); 
(c) evaluate, based on a first set of simulation data from the first simulation experiment, a simulated object grasp quality of the robot grasping for each of the first set of assigned grasp locations (at least as in Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein several quality metrics are utilized); 
(d) determine a first set of candidate grasp locations on the object based on data representative of a simulated grasp quality obtained in (c) (at least as in Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a grasp filtering approach is utilized which ensures that the object is well covered with grasps); and 
(e) evaluate, based on a first set of grasp quality sensor data from a first actual experiment for the robot grasping the object using each of the first set of candidate grasp locations, an actual object grasp quality of the robot grasping for the each of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7, 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al., “Automatic Grasp Generation and Improvement for Industrial Bin-Picking” (Jan. 1, 2014, hereinafter Kraft).
Regarding claim 1, Kraft discloses a method for training an object picking robot with real and simulated grasp performance data (Figure 1; at least as in Page 157, “A simulation framework for automatically generating a set of robust grasps…A process for refining priorities through learning from prior real world experiences…An experimental evaluation of these processes using two different bin picking systems”; and Page 168, “The first platform is shown in Fig. 1a and is comprised of a Kuka Kr5 (robot)…The second platform (shown in Fig. 1b) uses a Kuka Kr30HA” (robot)), comprising: 
(a) assigning, by a processor, a plurality of grasp locations on an object based on known or estimated physical properties of the object (at least as in Page 157, “A simulation framework for automatically generating a set of robust grasps; and Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a heuristic for grasp sampling is utilized); 
by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a dynamic simulator is utilized); 
(c) evaluating, by the processor and based on a first set of simulation data from the first simulation experiment, a simulated object grasp quality of the robot grasping for each of the first set of assigned grasp locations (at least as in Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein several quality metrics are utilized); 
(d) determining, by the processor, a first set of candidate grasp locations on the object based on data representative of a simulated grasp quality obtained in (c) (at least as in Page 160, “In this work we compute performance-wise comparable grasp databases automatically by using a heuristic for grasp sampling, dynamic simulator, several quality metrics and a grasp filtering approach which ensures that the object is well covered with grasps.”, specifically regarding wherein a grasp filtering approach is utilized which ensures that the object is well covered with grasps); 
(e) evaluating, by the processor and based on a first set of grasp quality sensor data from a first actual experiment for the robot grasping the object using each of the 
(f) for the each of the first set of candidate grasp locations, determining a convergence of the actual object grasp quality and the simulated object grasp quality based on: the first set of grasp quality sensor data from the first actual experiment, and the data representative of the simulated grasp quality (at least as disclosed in Page 172, wherein “the grasp quality measure derived from simulation correlate well with the real-world performance”).  Examiner notes wherein Kraft does not explicitly how the correlation (i.e. the determination of a convergence of the actual object grasp quality and the simulated object grasp quality) discussed on Page 172 has been evaluated, either manually or via a processor. Nevertheless, it would have been an obvious matter of design choice to evaluate said correlation either manually or in an automated way (i.e. via a processor), since Applicant has not disclosed that performing said correlation via a processor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well if the correlation was performed manually (i.e. visual observation, manual input, etc.). Examiner further notes wherein Kraft’s teachings heavily imply wherein said process is performed in an automated 
Regarding claim 2, Kraft discloses the method further comprising: (g) in response to determining, in (f), an absence of the convergence of the actual and the simulated object grasp quality for at least one of the first set of candidate grasp locations, determining, by the processor, a grasp success probability value for the each of the first set of candidate grasp locations based on the first set of grasp quality sensor data obtained in (e) (at least as disclosed in Page 167, formula (7) wherein “The grasps success probability can be calculated as an average of the grasp outcomes”, and further as disclosed in Page 170, Table 2, “Results of experiments with test platform 1 using hand defined grasps” and further as disclosed in Page 171, Table 3, “Results of experiments with test platform 1 using automatically generated grasps”).  Examiner notes wherein Kraft teaches that the determination of the “grasp success probability value” is performed on all of the result samples, independently of the presence or absence of said “convergence”, and therefore said determination would be performed in both instances, thereby providing a more dynamic system/method for determining said grasp success probability value.
Regarding claim 3, Kraft discloses the method further comprising: (h) assigning, by the processor, grasp success probability values respectively determined in (g) for the each of the first set of candidate grasp locations (at least as disclosed in Page 170, Table 2, “Results of experiments with test platform 1 using hand defined grasps” and further as disclosed in Page 171, Table 3, “Results of experiments with test platform 1 using automatically generated grasps”).
Regarding claim 4, Kraft further discloses wherein determining the grasp success probability value includes: (I) transforming, by the processor, each of the first set of grasp quality sensor data into a discrete value; and (II) scoring, by the processor, the each of the first set of candidate grasp locations based on respective discrete values from (I), wherein a score value for the each of the first set of candidate grasp locations is proportional to the grasp success probability value determined in (g) (at least as in Page 168, “The sensor used for object detection and pose estimation is a SCAPE 3D grid scanner.” and further as in Page 169, “The Scape system does not support a continuous value as grasp quality measure, hence the success probabilities computed in Section 3.2 need to be converted into discrete priorities. The conversion is done by dividing the range of success probabilities into three equally sized intervals and then labeling the grasps as priority 1, 2 or 3 depending on which interval they belong to.”).
Regarding claim 5, Kraft further discloses wherein the transforming includes determining the discrete value based on a plurality of grasp quality sensor readings for the each of the first set of candidate grasp locations (at least as disclosed in Page 168, “the Sensor is characterized by a high accuracy in depth, but with a fairly low resolution (74 x 74 3D data points)”).
Regarding claim 6, Kraft further discloses wherein (b) - (f) are performed in a machine learning training environment (Figure 1; at least as in Page 157, “A simulation framework for automatically generating a set of robust grasps…A process for refining priorities through learning from prior real world experiences…An experimental 
(g) in response to determining, in (f), a presence of the convergence of the actual and the simulated object grasp quality for at least one of the first set of candidate grasp locations, monitoring, by the processor, a run time grasp quality of the robot grasping using the at least one candidate grasp location based on a run time set of grasp quality sensor data obtained from the robot grasping in a machine learning run time computing environment (at least as in Page 156, “The bin-picking problem can be broken down into the following sub parts: S1, Use a sensor system (typically based on a camera, range scanner or a combination of these) to detect an object in the bin and its pose (position and orientation). S2, Select an appropriate way to grasp the object. S3, Execute the appropriate robot motion and grasp the object. S4, If the grasp was successful, move the object to a desired location.”).
Regarding claim 7, Kraft discloses the method further comprising: (h) in response to the run time grasp quality monitored in (g) decreasing below or otherwise not meeting a user-predetermined quality threshold, iterating, by the processor, and for at least one iteration, through (b) - (f) for the at least one candidate grasp location.  Examiner notes wherein it appears that the system is configured to repeat the steps “(b)-(f)” on the “candidate grasp location” monitored in “(h)” and which was already a result, according to the method description, of a previous processing sequence “(a)” to “(g)”, and therefore Kraft does in fact teach this iterative process as noted above.
Regarding claim 9, Kraft further discloses wherein the one or more processors are further programmed to: (f) for the each of the first set of candidate grasp locations, 
Regarding claim 10, Kraft further discloses wherein the one or more processors are further programmed to: (g) in response to determining, in (f), an absence of the convergence of the actual and the simulated object grasp quality for at least one of the first set of candidate grasp locations, determine a grasp success probability value for the each of the first set of candidate grasp locations based on the first set of sensor data obtained in (e) (at least as disclosed in Page 167, formula (7) wherein “The grasps success probability can be calculated as an average of the grasp outcomes”, and 
Regarding claim 11, Kraft further discloses wherein the one or more processors are further programmed to: (h) further in response to determining, in (f), the absence of the convergence of the actual and the simulated object grasp quality for the at least one of the first set of candidate grasp locations, iterate, for at least one iteration, through (b) - (f) for the at least one candidate grasp location (at least as disclosed in Page 167, formula (7) wherein “The grasps success probability can be calculated as an average of the grasp outcomes”, and further as disclosed in Page 170, Table 2, “Results of experiments with test platform 1 using hand defined grasps” and further as disclosed in Page 171, Table 3, “Results of experiments with test platform 1 using automatically generated grasps”).  Examiner notes wherein Kraft teaches that the determination of the “grasp success probability value” is performed on all of the result samples, independently of the presence or absence of said “convergence”, and therefore said determination would be performed in both instances, thereby providing a more dynamic system/method for determining said grasp success probability value. Examiner further notes wherein it appears that the system is configured to repeat the steps “(b)-(f)” on the 
Regarding claim 20, Kraft further discloses wherein, when executed by the one or more processors, the processor-executable instructions further cause the one or more processors to: 
(f) for the each of the first set of candidate grasp locations, determine a convergence of the actual object grasp quality and the simulated object grasp quality based on: the first set of grasp quality sensor data from the first actual experiment, and the data representative of the simulated grasp quality (at least as disclosed in Page 172, wherein “the grasp quality measure derived from simulation correlate well with the real-world performance”).  Examiner notes wherein Kraft does not explicitly how the correlation (i.e. the determination of a convergence of the actual object grasp quality and the simulated object grasp quality) discussed on Page 172 has been evaluated, either manually or via a processor. Nevertheless, it would have been an obvious matter of design choice to evaluate said correlation either manually or in an automated way (i.e. via a processor), since Applicant has not disclosed that performing said correlation via a processor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well if the correlation was performed manually (i.e. visual observation, manual input, etc.). Examiner further notes wherein Kraft’s teachings heavily imply wherein said process is performed in an automated fashion, and therefore would also reasonably support wherein said correlation is performed “by the processor”; 

(h) assign grasp success probability values respectively determined in (g) for the each of the first set of candidate grasp locations (at least as disclosed in Page 170, Table 2, “Results of experiments with test platform 1 using hand defined grasps” and further as disclosed in Page 171, Table 3, “Results of experiments with test platform 1 using automatically generated grasps”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664